                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         IMAGIZE LLC,
                                  10                                                        Case No. 18-cv-01098-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER TO SHOW CAUSE
                                  12
Northern District of California
 United States District Court




                                         ATEKNEA SOLUTIONS HUNGARY
                                  13     KFT, et al.,
                                  14                    Defendants.

                                  15          In November 2019, counsel for defendants Aero Glass and Akos Maroy were allowed to

                                  16   withdraw after participating in substantial motion practice on their clients’ behalf. These

                                  17   defendants were given until January 30, 2020 to find alternate counsel, or in the case of Maroy, to

                                  18   appear pro se. No such appearances have been entered. Moreover, this is not the first time these

                                  19   two defendants have been sluggish in their participation in this litigation. See Entry of Default as

                                  20   to defendants Aero Glass, Inc. and Akos Maroy on May 2, 2018, Dkt. No. 19. Both defendants

                                  21   likewise missed the March 26, 2020 deadline to file a case management statement for the

                                  22   upcoming case management conference.

                                  23          Furthermore, more than 90 days have elapsed since Aero Glass and Maroy filed their

                                  24   Amended Answer and Counterclaim, which identified Imagize CEO Tibor Kozek and Kozek’s
                                       business associate, Barnabas Gero, as counter-defendants. It appears neither Kozek nor Gero has
                                  25
                                       been served. Federal Rule of Civil Procedure 4(m) states, in relevant part: “[i]f a defendant is not
                                  26
                                       served within 90 days after the complaint is filed, the court—on motion or on its own after notice
                                  27
                                       to the plaintiff—must dismiss the action without prejudice against that defendant or order that
                                  28
                                   1   service be made within a specified time.”

                                   2          Accordingly, Aero Glass and Maroy are ordered to show cause why default should not

                                   3   again be entered against them for failure to participate in the lawsuit and heed court orders. They

                                   4   are also ordered to show cause why Kozek and Gero should not be dismissed as counter-

                                   5   defendants pursuant to Rule 4(m). Lastly, Aero Glass and Maroy must also show cause why their

                                   6   counterclaims should not be dismissed for failure to prosecute. Aero Glass and Maroy may

                                   7   respond separately (in briefs of no more than 5 pages each) or jointly (in a brief not exceeding 10

                                   8   pages), addressing all these issues. Responses are due within 21 days of the date of this order.

                                   9   Failure to respond could result in terminating sanctions on their pending counterclaims and a
                                       renewed entry of default.
                                  10
                                              The further case management conference, currently set for April 2, 2020, is hereby
                                  11
                                       continued to June 4, 2020 at 11:00 am. All parties shall appear telephonically and must contact
                                  12
Northern District of California
 United States District Court




                                       Court Call at (866) 582-6878 at least one week prior to the Conference to arrange their
                                  13
                                       participation. All parties must also file a case management statement at least one week in
                                  14
                                       advance.
                                  15

                                  16
                                       IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: March 27, 2020
                                  19
                                                                                       ______________________________________
                                                                                       ____________
                                                                                       __            ________________
                                                                                                                    _ __
                                                                                                                      _ ______
                                  20
                                                                                       RICHARD SEEBORG
                                  21                                                   United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                                  ORDER TO SHOW CAUSE
                                                                                                                 CASE NO. 18-cv-01098-RS
                                                                                        2
